Citation Nr: 0208024	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  98-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling from 
November 26, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO rating decision that 
granted service connection for PTSD and assigned a 10 percent 
rating from November 26, 1997.  Subsequently, by an April 
2000 rating action, a 30 percent rating was awarded, 
effective from November 26, 1997. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of the 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, November 
26, 1997.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, chronic sleep 
impairment, and feelings of panic.  

2.  The veteran does not experience symptoms to a degree that 
he has occupational and social impairment with reduced 
reliability and productivity.  



CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130 (Diagnostic Code 9411) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 30 
percent was warranted for any period of time during the 
pendency of his claim.  

In the veteran's case, pertinent evidence of record includes 
a January 1998 VA social survey prepared by a clinical social 
worker.  The veteran reported that while he was in Vietnam, 
he was engaged in combat that led to the deaths of fellow 
soldiers.  He reported that after separation from service, he 
held a series of jobs for approximately two years each.  He 
reported disturbing dreams and nightmares.  He reported that 
his constant fear and hypervigilance had caused a strain in 
his marriage.  He was unable to participate in family 
gatherings with large crowds.  He was distressed, alienated 
and overly cautions.  He reported having flashbacks and 
anxiety attacks when he was reminded of the sounds or smells 
of Vietnam.  

A VA psychology note dated in February 1998 indicates that 
the veteran believed that he may have killed three fellow 
soldiers while in combat in Vietnam.  After separation from 
service, he reported his wife as being a great solace.  He 
also had two children.  The examiner noted that the veteran's 
vocational adjustment could be seen as marginal.  He reported 
that the veteran had worked for a chemical company from 1979 
until 1984.  He then worked for the United States Postal 
Service from 1984 until 1989.  He was unemployed from 1990 to 
1993, but he had worked steadily since then.  He became a 
born-again Baptist in 1986, and pastor of a church in 1990.  
He reported that he had a bad temper, interrupted sleep, 
nightmares, fatigue, and would cry without reason.  Upon 
examination, the veteran was found to be alert, on time, 
oriented, and well groomed.  Thought processes were coherent, 
and thought content was not delusional.  The veteran was 
preoccupied with a guilty sense of responsibility.  He had no 
suicidal ideations.  He became tearful when discussing 
Vietnam.  Insight and judgment were retained.  The veteran 
reported that some of his difficulties in getting along at 
work were because of his anger in reaction to his Vietnam 
service.  Memory and concentration were within normal limits.  
Sleep continued to lack a restorative quality.  Impulse 
control was retained.  He was diagnosed with chronic PTSD.  
The examiner noted that the worst of his alienation and 
intrusive symptoms may have been somewhat resolved as he was 
dealing with his guilt via his faith.  A Global Assessment of 
Functioning (GAF) score of 90 was assigned.  

The evidence of record also includes a statement from the 
veteran received by the RO in June 1998.  He wrote that he 
had had poor attendance with all of his jobs because of his 
stress.  He stated that he had to resign from the Postal 
Service for his mental and physical well being.  He stated 
that an automobile manufacturer fired him because he was not 
adaptable.  He reported he had had verbal and written 
reprimands at his current job, and was laid-off from work for 
three days.  
In a September 1998 report, it was noted that the veteran 
reported flashbacks, intrusive thoughts, distressing dreams, 
and physiological reactivity on exposure to internal or 
external cues that resembled an aspect of the traumatic 
event.  He tried to avoid thoughts, feelings, or 
conversations associated with the trauma, and tried to avoid 
activities, places, or people that aroused recollections of 
the trauma.  He reported a markedly diminished interest or 
participation in significant activities, and feelings of 
detachment or estrangement from others.  He also had 
difficulty falling and staying asleep, irritability or 
outbursts of anger, difficulty concentrating, hypervigilance, 
and an exaggerated startle response.  

Also of record are VA outpatient treatment notes.  In 
September 1998, the veteran reported that he had been laid 
off for three weeks.  His chief complaint was insomnia.  He 
was not suicidal or homicidal, and was diagnosed with PTSD.  
He reported that his condition had improved over the last ten 
to fifteen years.

In VA treatment notes dated in November 1998, the veteran 
reported insomnia, intrusive thoughts, and nightmares.  His 
mood was depressed, and he reported that he had lost his job.  
He was not suicidal or homicidal.  Insight and judgment were 
good.  

In a November 1998 statement, the veteran reported that since 
1978, he had had twelve different employers, and had left 
each of them because of his stress, sleeplessness, and 
inability to adapt.

In VA treatment notes dated in March 1999, the veteran 
reported that he was sleeping better.  He had intrusive 
thoughts, and was irritable.  He stated that reading the 
Bible was helping him, but he was frustrated.  He stated that 
he had to quit working for the Postal Service because he was 
afraid of losing control.  The examiner noted that the 
veteran could not function in a normal competitive 
environment.  He diagnosed the veteran with severe PTSD.

At a May 1999 VA examination, the veteran reported that he 
had nightmares and obsessive thoughts.  He had questionable 
flashbacks twice per week.  He reported that he became angry 
and agitated.  He reported that he had worked as a part-time 
letter carrier for five years, and quit because he was 
fatigued and could not function.  He next worked for an 
insurance company, and left because he felt cheated.  He 
worked for a machine company, but was fired because he was 
too slow.  He reported that he had last worked for a tool and 
die company for over four years until he was laid off.  
However, he stated that his employment was really terminated 
because he had had words with his supervisor.  He also had 
excessive absenteeism, missing around 20 days per year.  He 
stated that he was fired from an automobile manufacturer for 
lying on his job application.  The veteran also said that he 
had only been fired three times, and that he usually quit for 
better pay.  

He described his wife as very supportive, and stated that he 
had a relatively good relationship with his children, but did 
not spend too much time with them.  The veteran did not 
appear to be in any acute distress, except for some 
apprehension when discussing his monthly flashbacks and 
nightmares.  His affect was appropriate, and his mood was 
euthymic.  He was coherent, and no impairment of thought 
processes or communication was noted.  There were no 
delusions, hallucinations, or suicidal ideations.  There was 
some decreased interest, especially with his painting, but he 
still enjoyed occasionally hunting and fishing.  He was able 
to maintain hygiene and other basic activities of daily 
living.  He was oriented as to time, place, and person, and 
concentration was fair.  He indicated that he had friends, 
went to church, and had no problems socializing.  He could 
sleep seven hours per day.  He reported that he was taking 
some computer courses with the hopes that he would soon find 
a job.  He was diagnosed with PTSD.  The examiner found a 
mild diminished interest in his activities, and possible mild 
hypervigilance and startle response.  She assigned a GAF 
score of 90, and indicated that the veteran's condition had 
not changed since his last evaluation. 

VA treatment records dated in May 1999 indicate that the 
veteran continued to have problems with his sleep, and had 
lost his sexual desire.  Nightmares were still present, but 
the veteran felt that therapy had helped.  He was diagnosed 
with PTSD, and was assigned a GAF score of 65.  

VA outpatient treatment records dated from July 1999 to 
September 1999 indicate that during this time, the veteran 
reported sleep impairment, intrusive thoughts, irritability, 
flashbacks, angry spells, an occasional depressed mood, 
crying spells, nightmares, and an inability to concentrate.  
He reported no suicidal or homicidal ideations.  The examiner 
noted that the veteran was unstable at times, and had not 
worked in a year.  He also indicated that the veteran was 
unable to work in a normal competitive environment.  He was 
diagnosed with PTSD, and was assigned a GAF score of 45 
during this time.

The veteran was afforded a VA examination in October 1999.  
The veteran reported that he still had flashbacks, and cried 
sometimes when he was alone.  He was sleeping better.  He was 
still studying the Bible, and had been helped by his wife, 
who had stayed with him for 31 years.  He reported that he 
had left one job after about six years because someone had 
died there, and he became scared.  He reported that when he 
was a letter carrier for the Postal Service, the smell of 
grass reminded him of Vietnam.  He reported that he was fired 
from his last job.  He stated that he was advancing toward an 
Associate's Degree in computers.  He reported that he had 
good grades and attendance while in school.  He reported that 
he had dreams of Vietnam once per month.  He had daily 
recollections of Vietnam, and sometimes panicked.  He 
reported thoughts of suicide, but no formal attempts.  He did 
not appear in any acute distress except that he became 
tearful when talking about his experiences in Vietnam and his 
marriage.  His affect was appropriate, and he was coherent.  
There was no impairment in thought processes or 
communication.  No delusions or hallucinations were noted.  
He was able to express feelings of love for his wife and 
children, and indicted that it was very helpful to him to 
become a born-again Baptist.  He had a decreased interest in 
painting, but occasionally would go fishing.  He maintained 
his hygiene and other activities of daily living.  He was 
oriented as to time, place, and person, and his concentration 
was fair.  He showed a diminished interest in participating 
in activities with his family and some estrangement from 
others.  He reported problems with sleep and hypervigilance.  
He reported he used to be mad all of the time for no reason, 
but he was much improved.  He reported distressing 
recollections, distressing dreams, avoidance, detachment, 
inactivity and depression, and sleep and concentration 
problems.  He had a stable marriage.  He was diagnosed with 
PTSD, with mild psychosocial and environmental problems.  He 
was assigned a GAF score of 75 as he continued to cry 
frequently.  

A November 1999 VA treatment record shows that the veteran 
reported that he had spent time with his family.  His sleep 
varied, and he had less nightmares.  He reported that he was 
still attending school, and had feelings of impending doom.  
However, he reported that he felt a lot better, and was in a 
happier period of time.  He was diagnosed with PTSD, and was 
assigned a GAF score of 45.  

A February 2000 VA outpatient treatment note indicates that 
the veteran felt worse, and was angrier.  He reported that he 
felt better after he started treatment, but was not taking 
his medications at the time of the evaluation.  He reported 
insomnia, but no suicidal or homicidal ideations.  He was 
diagnosed with severe PTSD, and was assigned a GAF score of 
40.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  Under these criteria, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 30 
percent disability evaluation, and that the preponderance of 
the evidence is therefore against the claim for a higher 
initial disability evaluation.

The Board finds that the recent medical evidence shows a 
disability picture that results in occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The record clearly indicates that the veteran has had 
a depressed mood and anxiety.  He also has reported feeling 
panicky, and his chronic sleep impairment is well documented.  

As to whether the veteran's service-connected PTSD rises to 
the level of 50 percent disabling or more, the Board finds 
that it does not.  There is no evidence of record of a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once per week, or 
difficulty in understanding complex commands.  There is also 
no evidence of memory impairment, impaired judgment, or 
impaired abstract thinking.  Although the veteran reported 
having a depressed mood, he indicated that he was only very 
depressed from time to time.  Additionally, although the 
veteran reported that he had difficulty with getting along 
with his supervisors at work, he admitted that he had quit 
most of his jobs for better pay, and was doing well in his 
computer courses.  In addition, it was well documented that 
he had been able to work as a pastor in his church since 
1990.  Although he reported some estrangement from others, he 
also indicated that he had friends, and had no problems 
socializing.  He had a relatively good relationship with his 
children. While the veteran indicated that his symptomatology 
had created some strain in his marriage, he had been married 
to his wife for over 30 years, and described her as a source 
of great comfort.  Additionally, although the veteran 
reported having outbursts of anger, he indicated that he was 
much improved.  He has had some difficulties typical of the 
50 percent rating, but on a whole this sort of evidence 
causes the Board to conclude that his disability more closely 
approximates the criteria for the 30 percent rating.

With regard to the veteran's VA treatment records that 
reported GAF scores ranging from 40 to 45 from July 1999 
until February 2000, the specific findings made in these 
outpatient treatment records do not appear consistent with 
the conclusion that he has symptoms to the degree suggested 
by the GAF scores (such as suicidal ideation, severe 
obsessive rituals, or frequent shoplifting) or serious 
impairment in social and occupational functioning.  AMERICAN 
PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, FOURTH EDITION (1994).  Specifically, 
the findings do not indicate that the veteran had some 
impairment in reality testing or communication or major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking, or mood.  That is, the Board 
notes that the outpatient examiner's findings, along with the 
veteran's statements to the examiner, strongly suggest that 
the veteran does not experience such severe difficulties.  
For example, the Board notes that the veteran reported no 
suicidal or homicidal ideations to the outpatient examiner 
during that time.  His speech was never described as 
illogical, obscure, or irrelevant.  Also, he did not report 
any severe obsessive traits, and the examiner only described 
him as being unstable at times.  The veteran also reported 
being depressed only from time to time.  Moreover, he had 
informed the examiner that he had spent time with his family, 
and was attending school.  In addition, while the VA 
outpatient examiner documented the veteran's difficulties in 
finding and keeping employment, this alone does not require a 
finding that his disability is more severely disabling than 
that contemplated by the 30 percent rating.  (Incidentally, 
the Board notes that although the veteran was assigned a GAF 
score of 45 in September 1999, he was assigned a GAF score of 
75 one month later by a VA examiner who had reviewed the 
veteran's entire claims file, and had conducted a lengthy 
interview with him.) 

In short, his clearly documented symptoms provide a clearer 
picture of his disability than the GAF scores assigned by the 
VA outpatient physician during the period from July 1999 to 
February 2000.  38 C.F.R. § 4.126 (2001) (an evaluation is to 
be assigned based on all the evidence rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination).  Thus, the Board finds, for the 
reasons set forth above, that the veteran's difficulties more 
closely approximate the criteria for a 30 percent rating.  
Indeed, it is the criteria for the 30 percent rating that 
specifically refer to disturbances akin to those experienced 
by the veteran-problems with mood, chronic sleep impairment, 
etc.  Consequently, the Board finds that his symptoms are 
best represented by the criteria for a 30 percent rating.  
38 C.F.R. § 4.130 (Diagnostic Code 9411).  This is so 
throughout the pendency of the claim.  Fenderson, supra.  

Should the veteran's disability picture change in the future, 
he may be assigned an increased rating.  See 38 C.F.R. § 4.1 
(2001).  At present, however, there is no basis for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not applicable, 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

In this regard, the Board notes that although the veteran 
reported excessive absenteeism in all of his jobs, the record 
indicates that he had worked for several companies for a 
substantial length of time.  In addition,  the veteran 
specifically reported that he had good attendance in his 
computer classes.  Additionally, the Board notes that while 
the veteran at one point stated that he quit all of his jobs 
because of stress, at another point he stated that he left 
most of his jobs for more money.  Furthermore, although the 
VA outpatient examiner reported that the veteran could not 
function in a normal competitive environment, the veteran was 
doing well in his computer class, and had worked as a pastor 
in his church since 1990.  Therefore, although the veteran 
experiences what has at times been described as severe 
symptomatology, the schedular criteria take such factors into 
account.  Given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  
It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case 
and the supplemental statements of the case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim.  Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issue on appeal.  Also, the 
veteran was afforded VA examinations that addressed the 
pertinent issue in this case.  As such, the record does not 
suggest that further evidentiary development was required of 
the RO.  Consequently, inasmuch as VA has fulfilled its 
duties to notify and assist in this case, further action 
under the new law would serve no useful purpose except to 
delay the veteran's claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

The appeal for an initial disability rating in excess of 30 
percent for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

